   Case 7:18-cv-08386-NSR-PED Document 47-6 Filed 01/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



WILLIAM GUNNAR TRUITT,                                  ! Civil Action No.: 7:18-cv-08386-NSR-PED


                               Plaintiff,


         -against-

                                                                  [PROPOSED] ORDER
SALISBURY BANK AND TRUST COMPANY;
AND SALISBURY BANCORP. INC.,
                                                                    Electronically Filed

                                       Defendants.



         THIS MATTER, having been opened to the Court by Littler Mendelson, P.C., attorneys


for Defendants Salisbury Bank and Trust Company and Salisbury Bancorp, Inc.                (together,


"Defendants"), on notice to Plaintiff William Gunnar Truitt, and the Court having considered the

papers offered in support thereof and the opposition of Plaintiff, if any, and for good cause


shown:


         IT IS on this      day of                   , 20   . ORDERED as follows:


         1.      Defendants' Motion for Summary Judgment is granted.


         2.      The Complaint against Defendants is dismissed in its entirety and with prejudice.


         3.      The Clerk of the Court shall enter judgment in favor of Defendants.




                                                       Hon. Nelson S. Roman, U.S. D.J.
